Proceeding pursuant to CPLR article 78 to review the respondents’ determination, dated May 20, 1976, which, after a hearing, denied petitioner’s application made pursuant to a village ordinance, for a permit to grade, spread topsoil and seed his property. Determination annulled, on the law, without costs or disbursements, and the matter is remitted to respondents for reconsideration and the making of findings in proper form, with leave to the parties to present such other and further proof as they may be advised. The board did not set forth the facts upon which it based its determination. Mere conclusory statements without any findings of fact are insufficient. The requirement of a clear statement of factual grounds for the denial of a permit is not met by merely restating the terms of the applicable statute (2 Anderson, NY Zoning Law & Practice [2d ed], § 20.31; see, also, Matter of Seaford Jewish Center v Board of Zoning Appeals of Town of Hempstead, 48 AD2d 686; Matter of T. J. R. Enterprises v Town Bd. of Town of Southeast, 50 AD2d 836). Margett, Acting P. J., Rabin, Hawkins and Mollen, JJ., concur.